      Case 20-31585 Document 54-4 Filed in TXSB on 03/27/20 Page 1 of 1




                                     SCHEDULE 75


1.    Cause No. P-7797-83-CV; RH Trucking LLC and Ricardo and Adelaida Huitron vs. Pearl
      Resources and PDS Drilling LLC; In the 83rd Judicial District Court of Pecos County,
      Texas;

2.    Cause No. P-7797-B-83-CV; Transcon Capital, LLC vs. Pearl Resources LLC and Pearl
      Resources Operating Co. LLC; In the 83rd Judicial District Court of Pecos County, Texas
      and Appeal No. 08-19-00288-CV; Pearl Resources Operating Co. LLC, et al. vs.
      Transcon Capital, LLC; In the Eighth Court of Appeals, El Paso, Texas;

3.    No. CC19508; Cavalry Energy Services, Inc. vs. PDS Drilling LLC, Pearl Resources LLC,
      and Pearl Resources Operating Co. LLC; In the County Court at Law of Midland County,
      Texas;

4.    Civil Action No. 4:17-cv-03158; Evanston Insurance Company and RSUI Indemnity
      Company vs. PDS Drilling LLC, Pearl Resources LLC, and Pearl Resources Operating
      Co. LLC; In the United States District Court for the Southern District of Texas, Houston
      Division.

5.    Cause No. P-7880-83-CV; Nabors Drilling Technologies USA, Inc. vs. Pearl Resources
      LLC, et al.; In the 83rd Judicial District Court of Pecos County, Texas;

6.    Cause No. P-7824-83-CV; Pearl Resources Operating Co. LLC and Pearl Resources LLC
      vs. Pilot Thomas Logistics LLC, Maverick Oil Tools LLC, and Allied OFS, LLC; In the
      83rd Judicial District Court of Pecos County, Texas;

7.    No. CC19488; Vaquero Oilfield Services, LLC vs. PDS Drilling, Pearl Resources LLC,
      and Pearl Resources Operating Co. LLC; In the County Court at Law of Midland County,
      Texas;

8.    Appeal No. 08-19-00096-CV; Pearl Resources LLC, and Pearl Resources Operating Co.
      LLC vs. Charger Services LLC; In the Eighth Court of Appeals, El Paso, Texas;

9.    Cause No. P-12107-112-CV; Von Directional Services, LLC vs. PDS Drilling LLC, Pearl
      Resources LLC, and Pearl Resources Operating Co. LLC; In the 112th Judicial District
      Court of Pecos County, Texas;

10.   Cause No. 2019-29482; Pearl Resources Operating Co. LLC, et al. vs. Mendford Trucking
      LLC; In the 61st Judicial District Court of Harris County, Texas;

11.   Cause No. 2020-14427; Pearl Resources Operating Co. LLC, et al. vs. M&W Hot Oil; In
      the 113th Judicial District Court of Harris County, Texas.
